                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

    Terrill Thompson,                 )               Civil Action No.: 0:18-cv-03318-RBH
                                      )
           Plaintiff,                 )
                                      )
    v.                                )               ORDER
                                      )
    Sixth Circuit Solicitor’s Office, )
                                      )
           Defendant.                 )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Jacquelyn D. Austin, who recommends summarily dismissing this

    action without prejudice.1 See ECF No. 9.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Plaintiff has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

    The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &


1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02 (D.S.C.).
2
          Plaintiff’s objections were due by January 7, 2019. See ECF Nos. 9 & 10.
    Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

    a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

    clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

    72 advisory committee’s note)).

           After a thorough review of the record in this case, the Court finds no clear error and therefore

    adopts the Magistrate Judge’s R & R [ECF No. 9]. Accordingly, the Court DISMISSES this action

    without prejudice and without issuance and service of process.3

           IT IS SO ORDERED.



    Florence, South Carolina                                                     s/ R. Bryan Harwell
    January 22, 2019                                                             R. Bryan Harwell
                                                                                 United States District Judge




3
         Based on the Magistrate Judge’s correct analysis in the R & R, the Court concludes Plaintiff cannot cure
the defects in his complaint by mere amendment. See Goode v. Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619,
623 (4th Cir. 2015). The Court therefore declines to automatically give him leave to amend.

                                                            2
